Exhibit 10.1

FIRST AMENDMENT TO

SENIOR SECURED TERM LOAN AGREEMENT

This First Amendment to Senior Secured Term Loan Agreement (this “Amendment”) is
made as of December 29, 2011 (the “Amendment Effective Date”), by and among
Terreno Realty LLC, a limited liability company organized under the laws of the
State of Delaware (the “Borrower”) and KeyBank National Association, a national
banking association, both individually as a “Lender” and as “Administrative
Agent”, KeyBanc Capital Markets, as “Lead Arranger”, and the financial
institutions which are signatories hereto (together with KeyBank National
Association in its individual capacity, collectively the “Lenders”), and certain
subsidiaries of Borrower which are signatories hereto. Any capitalized terms
used in this Amendment and not otherwise defined, are defined in the Loan
Agreement described below.

RECITALS

WHEREAS, the Administrative Agent, the Lead Arranger, the Lenders and the
Borrower entered into that certain Senior Secured Term Loan Agreement dated as
of August 23, 2011 (the “Loan Agreement”) for the purposes described therein,
pursuant to which Lenders made a TEN MILLION FIFTY THOUSAND and NO/100THS
DOLLARS ($10,050,000.00) loan (“Loan Amount”) to Borrower. All of the documents
evidencing, securing or executed in connection with the Loan, as the same may be
amended from time to time pursuant to the terms hereof, are collectively
referred to as the “Loan Documents”;

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
agree to increase the Loan Amount by $10,000,000 (the “Increased Loan Amount”)
to $20,050,000.00, to add the property commonly known as 22205-63 West Valley
Highway, Kent, Washington (the “Valley Brook Property”) to the Collateral
Assets, and to make certain other modifications to the Loan Agreement;

WHEREAS, the Administrative Agent and the Lenders are willing to increase the
Loan Amount and add such additional Collateral Asset provided that certain other
modifications to the Loan Agreement are also made;

NOW THEREFORE in consideration of the foregoing and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Amendment Effective Date. This Amendment shall become effective upon the
Amendment Effective Date, which is the date on which this Amendment has been
executed by all of the parties hereto and delivered to the Administrative Agent.

2. Replacement of Defined Term. Article 1 of the Loan Agreement shall be
amended, as of the Amendment Effective Date, by deleting the existing
definitions of “Collateral Assets” and of “Loan Amount” in their entirety and
replacing them with the following:

“Collateral Assets” means the three (3) Projects commonly described as the
warehouse distribution facility located at 14100 NW 60th Avenue, Miami Lakes,
Florida, the multi-tenant industrial building located at 215 SE 10th Avenue,
Hialeah, Florida, and the



--------------------------------------------------------------------------------

multi-tenant industrial buildings located at 22205-63 West Valley Highway, Kent,
Washington, each of which is legally described on Exhibit A.

“Loan Amount” means $20,050,000.

3. Modification of Section 2.1. Section 2.1 of the Loan Agreement shall be
amended, as of the Amendment Effective Date, by replacing the first paragraph in
its entirety with the following:

“Subject to the terms and conditions of this Agreement, Lenders severally agree
to each make one initial Loan through the Administrative Agent to Borrower on
the Agreement Execution Date in an aggregate amount equal to $10,050,000. In
addition, Lenders have agreed to make an additional Loan through the
Administrative Agent to Borrower on the Amendment Effective Date in an aggregate
amount equal to $10,000,000.

4. Modification of Exhibit. Exhibit A of the Loan Agreement shall be amended, as
of the Amendment Effective Date, by adding the following legal description:

“Kent, Washington:

THE SOUTH HALF OF THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 11,
TOWNSHIP 22 NORTH, RANGE 4 EAST, WILLAMETTE MERIDIAN, IN KING COUNTY,
WASHINGTON; EXCEPT THE NORTH 319 FEET THEREOF; AND EXCEPT THE EASTERLY 50 FEET
THEREOF AS RIGHTS-OF-WAY FOR DRAINAGE DITCH NO. 1 AND WEST VALLEY HIGHWAY (S.R.
181) AS CONDEMNED IN KING COUNTY SUPERIOR COURT CAUSE NUMBER 32912 AND WIDENED
UNDER RECORDING NUMBER 8903280615; AND EXCEPT THE WEST 40 FEET THEREOF AS
CONVEYED TO THE CITY OF KENT FOR 64TH AVENUE SOUTH BY DEEDS RECORDED UNDER
RECORDING NUMBERS 7401160015, 7401160016 AND 7401160017.”

5. Modification of Schedule. Schedule 5 of the Loan Agreement shall be amended,
as of the Amendment Effective Date, by adding the following:

“TERRENO VALLEY CORPORATE LLC, a Delaware limited liability company”

6. Approvals. The Lenders hereby approve the addition of 22205-63 West Valley
Highway, Kent, Washington as a Collateral Asset and the funding of the Increased
Loan Amount once Borrower has (a) delivered all Eligible Collateral Asset
Documents, and (b) satisfied all Conditions Precedent set forth in Article IV of
the Loan Agreement with regards to the Valley Brook Property, including but not
limited to the execution and delivery of that certain Joinder Agreement to the
Subsidiary Guaranty and related amendment to the Collateral Assignment, forms of
which are attached hereto as Exhibit A and Exhibit B, respectively.

7. Commitment Fee. As long as all or any portion of the Increased Loan Amount
remains outstanding on the following due dates, Borrower shall pay an
incremental fee on account of the Increased Loan Amount, as follows:

 

  •  

On the date that is 90 days after the Amendment Effective Date, a fee of one
tenth of one percent (0.1%) of the Increased Loan Amount, or $10,000

 

-2-



--------------------------------------------------------------------------------

  •  

On the date that is 180 days after the Amendment Effective Date, a fee of one
eighth of one percent (0.125%) of the Increased Loan Amount, or $12,500

 

  •  

On the date that is 270 days after the Amendment Effective Date, a fee of three
twentieths of one percent (0.15%) of the Increased Loan Amount, or $15,000

 

  •  

On the date that is 360 days after the Amendment Effective Date, a fee of two
tenths of one percent (0.2%) of the Increased Loan Amount, or $20,000

8. Special Release Provision. Borrower may prepay any portion of the Increased
Loan Amount at any time so long as no Default or Event of Default exists under
the Loan Agreement or the Loan Documents, and if such principal pay down reduces
the outstanding Loan Amount to $10,050,000 or less and if no Default or
Unmatured Default then exists, the Agent is hereby authorized on behalf of the
Lenders to release the Valley Brook Property from the Collateral Assets and
terminate its security interest in the Pledged Equity Interests of Terreno
Valley Corporate, LLC with respect thereto.

9. References. Each of the parties hereby consents to all of the changes made to
the Loan Agreement pursuant to this Amendment and agrees that each reference in
the Loan Documents to the Loan Agreement shall deemed to be a reference to the
Loan Agreement as amended by this Amendment.

10. Representations and Warranties. Borrower hereby remakes, as of the Amendment
Effective Date, all of the representations and warranties of Borrower in Article
5 of the Loan Agreement and each reference therein to “the date hereof” or “the
Agreement Execution Date” shall be deemed to be a reference to the Amendment
Effective Date. Borrower hereby further represents and warrants to
Administrative Agent and Lenders as follows:

a) This Amendment constitutes the legal, valid and binding obligation of
Borrower, and is enforceable in accordance with its terms;

b) Except as expressly modified hereby, the Loan Documents are ratified and
confirmed hereby, are in full force and effect, and Borrower has no defenses or
offsets to the enforcement thereof or counterclaims which relate thereto;

c) Upon execution and delivery of this Amendment and satisfaction of the
conditions to the effectiveness of this Amendment, to the best of Borrower’s
knowledge, information and belief, no Default shall exist under the Loan
Documents; and

d) Borrower and Guarantors all have full power and authority to execute this
Amendment.

11. Governing Law. This Amendment shall be construed in accordance with the
internal laws (and not the law of conflicts) of the State of Ohio, but giving
effect to Federal laws applicable to national banks.

12. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.

 

-3-



--------------------------------------------------------------------------------

13. Continued Effect. Other than as expressly amended herein, Borrower and
Guarantors all agree that the Loan Agreement and all other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.

(Remainder of page intentionally left blank.)

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Administrative Agent and the Lenders have executed
this Agreement as of the date first above written.

 

TERRENO REALTY LLC, a Delaware limited
liability company By:   TERRENO REALTY CORPORATION, a Maryland corporation, its
sole member   By:  

/s/ Jaime J. Cannon

  Name: Jaime J. Cannon   Title: Senior Vice President Address for Notices: 16
Maiden Lane, Fifth Floor San Francisco, CA 94108



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent By: /s/ Joshua K. Mayers         Print
Name: Joshua K. Mayers Title: Vice President

 

           127 Public Square, 8th Floor            OH-01-27-0839         
  Cleveland, Ohio 44114            Phone: 216-689-0213            Facsimile:
216-689-5819            Attention: Joshua Mayers         
  Joshua_Mayers@KeyBank.com    With a copy to:         KeyBank Real Estate
Capital            Mailcode: OH-01-49-0424            4900 Tiedeman Rd.; 4th
Floor NE Corner            Brooklyn, Ohio 44144-2302            Phone:
216-813-1603            Facsimile: 216-370-6206            Attention: John
Hyland

 

-2-



--------------------------------------------------------------------------------

    The undersigned, being the Parent Guarantor under the Loan Agreement, hereby
consents to and approves of this Amendment and agrees that the Parent Guaranty
shall continue in full force and effect.    

TERRENO REALTY CORPORATION

a Maryland corporation

    By:  

/s/ Jaime J. Cannon

    Print Name: Jaime J. Cannon     Title: Senior Vice President     Terreno
Realty Corporation     16 Maiden Lane, Fifth Floor     San Francisco, CA 94108  
  Attention: Jaime Cannon     Telephone: (415) 655-4593     Facsimile:
(415) 655-4599

 

-3-



--------------------------------------------------------------------------------

The undersigned, being the Subsidiary Guarantors under the Loan Agreement,
hereby consents to and approves of this Amendment and agrees that the Subsidiary
Guaranty shall continue in full force and effect. TERRENO 10TH AVENUE LLC, a
Delaware limited liability company By:     TERRENO REALTY LLC, a Delaware
limited liability company, its Manager     By:    

  TERRENO REALTY CORPORATION,

a Maryland corporation, its sole member

    By:  

/s/ Jaime J. Cannon

    Name:   Jaime J. Cannon     Title:   Senior Vice President TERRENO 60TH
AVENUE LLC, a Delaware limited liability company By:     TERRENO REALTY LLC, a
Delaware limited liability company, its Manager     By:    

  TERRENO REALTY CORPORATION,

a Maryland corporation, its sole member

    By:  

/s/ Jaime J. Cannon

    Name:   Jaime J. Cannon     Title:   Senior Vice President Terreno Realty
Corporation 16 Maiden Lane, Fifth Floor San Francisco, CA 94108 Attention: Jaime
Cannon Telephone: (415) 655-4593 Facsimile: (415) 655-4599

 

-4-